Case: 16-13454   Date Filed: 07/10/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13454
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:15-cr-00193-KD-B-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MAURICE ODELL BROWN,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (July 10, 2017)

Before JULIE CARNES, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-13454     Date Filed: 07/10/2017    Page: 2 of 7


      Maurice Brown appeals his conviction for being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1). Brown contends that the district

court erred in denying his motion to suppress the gun found in the trunk of his

vehicle. He argues that the gun should have been suppressed because it was

obtained during an unreasonable investigatory stop, and the unreasonableness of

the stop rendered his consent involuntary.

      We review the denial of a motion to suppress under a mixed standard,

reviewing factual findings for clear error, and the application of facts to the law de

novo. United States v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000). In

considering a motion to suppress, we construe all facts in the light most favorable

to the prevailing party below. Id. When facts have been presented through

testimony, the credibility of the witness is in the province of the district court as

the factfinder, and we will refrain from rejecting the court’s credibility

determinations unless the evidence is “contrary to the laws of nature, or is so

inconsistent or improbable on its face that no reasonable factfinder could accept

it.” United States v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002) (quotation

omitted). We may affirm the denial of a motion to suppress on any ground

supported by the record. United States v. Caraballo, 595 F.3d 1214, 1222 (11th

Cir. 2010).




                                           2
              Case: 16-13454      Date Filed: 07/10/2017   Page: 3 of 7


      The Fourth Amendment to the United States Constitution prohibits

unreasonable searches and seizures. U.S. Const. amend. IV. A search conducted

by means of consent is generally valid, as long as the consent is voluntary. United

States v. Kapperman, 764 F.2d 786, 793 (11th Cir. 1985).

      Whether a suspect voluntarily consents to a search is a question of fact

determined under the totality of the facts and circumstances. United States v.

Blake, 888 F.2d 795, 798 (11th Cir. 1989). The government bears the burden of

proving that consent existed and was given freely and voluntarily, not merely as “a

function of acquiescence to a claim of lawful authority.” Id. In determining

whether consent is voluntary, we consider factors including:

      [the] voluntariness of the defendant’s custodial status, the presence of
      coercive police procedure, the extent and level of the defendant’s
      cooperation with police, the defendant’s awareness of his right to
      refuse to consent to the search, the defendant’s education and
      intelligence, and, significantly, the defendant’s belief that no
      incriminating evidence will be found.
Id. at 789-99. Failure to inform a suspect of his right to refuse consent, in the

absence of any coercive behavior, does not render consent involuntary. United

States v. Zapata, 180 F.3d 1237, 1241 (11th Cir. 1999). Nevertheless, a suspect’s

knowledge of his right to refuse consent, or lack thereof, is a factor to be

considered in assessing voluntariness. United States v. Chemaly, 741 F.2d 1346,

1353 (11th Cir. 1984).



                                           3
              Case: 16-13454     Date Filed: 07/10/2017    Page: 4 of 7


      Not all police-citizen encounters during which a search occurs constitute a

“seizure” under the Fourth Amendment. See United States v. Jordan, 635 F.3d
1181, 1185 (11th Cir. 2011). “Only when the officer, by means of physical force

or show of authority, has in some way restrained the liberty of a citizen may [a

court] conclude that a ‘seizure’ has occurred.” Terry v. Ohio, 392 U.S. 1, 19 n.16

(1968). Police-citizen encounters fall into three categories: (1) consensual

exchanges involving no coercion or detention, (2) brief seizures or investigatory

detentions, and (3) full-scale arrests. Jordan, 635 F.3d at 1185. The first type of

encounter does not implicate the Fourth Amendment. Id. at 1186. The second

type, a Terry stop, permits a “brief, warrantless, investigatory stop of an

individual” based on “a reasonable, articulable suspicion that criminal activity is

afoot.” United States v. Hunter, 291 F.3d 1302, 1305-06 (11th Cir. 2002).

      Whether a seizure has occurred depends on whether a reasonable person, in

light of the totality of the circumstances, would have believed that he was not free

to leave. United States v. De La Rosa, 922 F.2d 675, 678 (11th Cir. 1991).

Whether a reasonable person would have believed that he is not free to leave is a

question of law that we review de novo, although findings of fact bear on this

larger question. United States v. Espinosa-Guerra, 805 F.2d 1502, 1507 n.18 (11th

Cir. 1986).




                                          4
              Case: 16-13454     Date Filed: 07/10/2017   Page: 5 of 7


      Where an investigatory stop has occurred, and Fourth Amendment scrutiny

is triggered, its reasonableness is a question of law that we review de novo. See

Ziegler v. Martin Cnty. Sch. Dist., 831 F.3d 1309, 1319 (11th Cir. 2016). We

assess the reasonableness of an investigatory stop under a two-part inquiry. United

States v. Acosta, 363 F.3d 1141, 1144 (11th Cir. 2004). Under the first part of the

inquiry, we examine “whether the officer’s action was justified at its inception,”

which requires the officer’s reasonable suspicion that the defendant had engaged,

or was about to engage, in a crime. Id. (quotations omitted). A less demanding

standard than probable cause, reasonable suspicion exists when, under the totality

of the facts and circumstances, an officer has a “particularized and objective basis”

for suspecting wrongdoing. United States v. Arvizu, 534 U.S. 266, 273 (2002)

(quotation omitted).

      Under the second part of the inquiry, we examine whether the stop was

“reasonably related in scope to the circumstances which justified the interference

in the first place” by applying four non-exclusive factors. Acosta, 363 F.3d 1145-

46 (quotations omitted). First, we consider “the law enforcement purposes served

by the detention,” assessing whether the officer employed a method of

investigation that was “likely to confirm or dispel [his] suspicions quickly, and

with a minimum of interference.” Id. at 1146 (quotations omitted). We then look

to whether the police were diligent in their investigation, completing it without


                                          5
              Case: 16-13454     Date Filed: 07/10/2017   Page: 6 of 7


undue delay. Id. at 1146. We next ask “whether the scope and intrusiveness of the

detention exceeded the amount reasonably needed by police to ensure their

personal safety.” Id. Finally, we assess whether the duration of the detention was

reasonable. Id. at 1147. Although there is no bright-line rule as to duration, we

have held stops of thirty to seventy-five minutes to be reasonable. Id. at 1147-48.

      The district court did not clearly err in finding that Brown voluntarily

consented to the search of the vehicle. Brown gave Stallings verbal permission to

search the vehicle, which was later memorialized in a written statement that Brown

signed. Brown was not in custody at the time of the search, and he cooperated

fully with the investigating officer, Eric Stallings, throughout the encounter. For

instance, Brown indicated that paperwork for the car was in the glovebox, popped

the trunk for Stallings without prompting, and examined some of the items in the

trunk with Stallings. Such actions go beyond mere acquiescence to Stallings’s

claim of lawful authority. The record reflects a conversational encounter that was

free from threats, abuse, or other coercive techniques. Although Stallings did take

possession of Brown’s keys, he did so only after Brown had given him verbal

permission to search the interior of the vehicle, undermining any argument that

Brown’s consent resulted from coercion. On these facts, and crediting Stallings’s

testimony, the district did not clearly err in concluding that there was “no evidence

of duress” and that “the search was consensual.”


                                          6
              Case: 16-13454      Date Filed: 07/10/2017   Page: 7 of 7


      Brown’s consent was not tainted by an unreasonable investigatory detention.

The district court did not determine whether Brown was free to leave when he

consented. But even assuming that he was not, the investigatory stop in which the

search occurred was reasonable. Brown’s vehicle had open containers of alcohol

on it and in it, giving rise to Stallings’s reasonable suspicion that a crime was

underway and providing the initial justification for the stop. Shortly after Stallings

made contact with Brown, an occupant of Brown’s vehicle was to be found in

possession of marijuana and arrested by another officer. To the extent Brown was

detained at the time of the consent, the scope of his detention was reasonable in

relation to these underlying circumstances. Stallings promptly employed non-

intrusive investigative techniques that were likely to quickly confirm or dispel his

suspicions—asking Brown and Houston questions about the alcohol, patting them

down for weapons, checking Brown’s identification, running a check for

outstanding warrants, and checking the vehicle’s paperwork. Stallings acted

diligently in carrying out these steps, one after the other. The duration of the stop,

which lasted approximately 20 minutes, further supports its reasonableness.

      Accordingly, we affirm Brown’s conviction.

      AFFIRMED.




                                           7